


109 HR 5665 IH: American Falls Reservoir District

U.S. House of Representatives
2006-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5665
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2006
			Mr. Simpson
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to convey
		  certain land and improvements of the Gooding Division of the Minidoka Project,
		  Idaho.
	
	
		1.Short titleThis Act may be cited as the
			 American Falls Reservoir District
			 Number 2 Conveyance Act.
		2.DefinitionsIn this Act:
			(1)AgreementThe
			 term Agreement means Agreement No. 5–07–10–L1688 between the
			 United States and the District, entitled Agreement Between the United
			 States and the American Falls Reservoir District No. 2 to Transfer Title to the
			 Federally Owned Milner-Gooding Canal and Certain Property Rights, Title and
			 Interest to the American Falls Reservoir District No. 2.
			(2)DistrictThe
			 term District means the American Falls Reservoir District No. 2,
			 located in Jerome, Lincoln, and Gooding Counties, Idaho.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Authority to
			 convey title
			(a)In
			 generalIn accordance with all applicable law and the terms and
			 conditions set forth in the Agreement, the Secretary may convey—
				(1)to the District
			 all right, title, and interest in and to the land and improvements described in
			 Appendix A of the Agreement, subject to valid existing rights;
				(2)to the city of
			 Gooding, located in Gooding County, Idaho, all right, title, and interest in
			 and to the 5.0 acres of land and improvements described in Appendix D of the
			 Agreement; and
				(3)to the Idaho
			 Department of Fish and Game all right, title, and interest in and to the 39.72
			 acres of land and improvements described in Appendix D of the Agreement.
				(b)Compliance with
			 agreementAll parties to the conveyance under subsection (a)
			 shall comply with the terms and conditions of the Agreement, to the extent
			 consistent with this Act.
			4.TransferAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall direct the Director of the National
			 Park Service to include in and manage as a part of the Minidoka Internment
			 National Monument the 10.18 acres of land and improvements described in
			 Appendix D of the Agreement.
		5.Compliance with
			 other laws
			(a)In
			 generalOn conveyance of the
			 land and improvements under section 3(a)(1), the District shall comply with all
			 applicable Federal, State, and local laws (including regulations) in the
			 operation of each facility transferred.
			(b)Applicable
			 authorityNothing in this Act
			 modifies or otherwise affects the applicability of Federal reclamation law (the
			 Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and
			 amendatory of that Act (43 U.S.C. 371 et seq.)) to project water provided to
			 the District.
			6.Revocation of
			 withdrawals
			(a)In
			 generalThe portions of the
			 Secretarial Orders dated March 18, 1908, October 7, 1908, September 29, 1919,
			 October 22, 1925, March 29, 1927, July 23, 1927, and May 7, 1963, withdrawing
			 the approximately 6,900 acres described in Appendix E of the Agreement for the
			 purpose of the Gooding Division of the Minidoka Project, are revoked.
			(b)Management of
			 withdrawn landThe Secretary,
			 acting through the Director of the Bureau of Land Management, shall manage the
			 withdrawn land described in subsection (a) subject to valid existing
			 rights.
			7.Liability
			(a)In
			 generalSubject to subsection
			 (b), upon completion of a conveyance under section 3, the United States shall
			 not be liable for damages of any kind for any injury arising out of an act,
			 omission, or occurrence relating to the land (including any improvements to the
			 land) conveyed under the conveyance.
			(b)ExceptionSubsection (a) shall not apply to liability
			 for damages resulting from an injury caused by any act of negligence committed
			 by the United States (or by any officer, employee, or agent of the United
			 States) before the date of completion of the conveyance.
			(c)Federal tort
			 claims actNothing in this
			 section increases the liability of the United States beyond that provided in
			 chapter 171 of title 28, United States Code.
			8.Future
			 benefits
			(a)Responsibility of
			 the districtAfter completion
			 of the conveyance of land and improvements to the District under section
			 3(a)(1), and consistent with the Agreement, the District shall assume
			 responsibility for all duties and costs associated with the operation,
			 replacement, maintenance, enhancement, and betterment of the transferred land
			 (including any improvements to the land).
			(b)Eligibility for
			 federal funding
				(1)In
			 generalExcept as provided in
			 paragraph (2), the District shall not be eligible to receive Federal funding to
			 assist in any activity described in subsection (a) relating to land and
			 improvements transferred under section 3(a)(1).
				(2)ExceptionParagraph (1) shall not apply to any
			 funding that would be available to a similarly situated nonreclamation
			 district, as determined by the Secretary.
				9.National
			 Environmental Policy ActBefore completing any conveyance under this
			 Act, the Secretary shall complete all actions required under—
			(1)the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
			(2)the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
			(3)the National Historic Preservation Act (16
			 U.S.C. 470 et seq.); and
			(4)all other applicable laws (including
			 regulations).
			10.Payment
			(a)Fair market
			 value requirementAs a condition of the conveyance under section
			 3(a)(1), the District shall pay the fair market value for the withdrawn lands
			 to be acquired by them, in accordance with the terms of the Agreement.
			(b)Grant for
			 building replacementAs soon as practicable after the date of
			 enactment of this Act, and in full satisfaction of the Federal obligation to
			 the District for the replacement of the structure in existence on that date of
			 enactment that is to be transferred to the National Park Service for inclusion
			 in the Minidoka Internment National Monument, the Secretary, acting through the
			 Commission of Reclamation, shall provide to the District a grant in the amount
			 of $52,996, in accordance with the terms of the Agreement.
			
